Citation Nr: 1504062	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  09-37 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to June 1986 and from November 1986 to May 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In August 2010, the Veteran appeared at a Board hearing before a now retired Veterans Law Judge and gave testimony in support of his claim.  

A May 2001 Board decision reopened the claim for service connection for a left knee disability and remanded the issues of service connection for the right and left knee disabilities to the RO for additional development.  In an October 2012 rating decision, the RO granted service connection for left knee strain.  The action constituted a full grant of the benefits sought, and the claim for service connection for a left knee disability is no longer open for appellate review.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, a Travel Board hearing was held in August 2010.  Subsequently, the presiding Veterans Law Judge retired from the Board.  Applicable law and regulations require that the Veteran's Law Judge who conducts a hearing must participate in any decision made on that appeal.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014).  In correspondence dated December 2014, the Veteran was notified of the retirement of the Veterans Law Judge who presided over his August 2010 hearing, and he was offered the opportunity to be scheduled for another hearing.  In December 2014, the Veteran requested a video conference hearing before the Board.  The appeal is therefore remanded for appropriate action pursuant to this request

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing to be held at the RO before a Veterans Law Judge via video conference. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




